Citation Nr: 0619351	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-03 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

When the case was last before the Board in August 2003, it 
was remanded for additional development.

In June 2006, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


REMAND

The Board notes that although the veteran underwent a VA 
examination in August 2005 for the purpose of determining the 
etiology of his hypertension, the report of that examination 
is not adequate for adjudication purposes because the VA 
examiner did not have access to the veteran's claims folder 
and the examiner did not support his opinion with any reasons 
or bases.  As such, a new VA examination is warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should arrange for 
the claims folder to be reviewed by the 
examiner who examined the veteran in 
August 2005.  Based upon the claims 
folder review, the examination results 
and sound medical principles, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's 
hypertension was caused or chronically 
worsened by the veteran's diabetes 
mellitus.  The examiner must set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  If 
the August 2005 examiner is unavailable 
or unable to provide the requested 
opinion with supporting rationale, a 
physician with appropriate expertise 
should be requested to review the claims 
folder and provide the required opinion 
with supporting rationale.  

2.  The RO or the AMC should also 
undertake any other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


